32 So. 3d 724 (2010)
Jonathan A. ROMERO, Appellant,
v.
DEPT. OF REVENUE on behalf of Alexis C. RIVERA, Appellee.
No. 5D09-4176.
District Court of Appeal of Florida, Fifth District.
April 9, 2010.
Jonathan A. Romero, Montverde, pro se.
Bill McCollum, Attorney General, and William H. Branch, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.

ON CONFESSION OF ERROR
Pursuant to the Appellee's confession of error, the order on appeal transferring venue is reversed and this cause is remanded for further proceedings.
REVERSED and REMANDED.
GRIFFIN, LAWSON and JACOBUS, JJ., concur.